Citation Nr: 1105774	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  04-36 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a low back disorder 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 
1968.

This matter initially came before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision that was issued by 
the Regional Office (RO) in New York, New York.  It was remanded 
by the Board in November 2006 and in August 2008, most recently 
to afford the Veteran the opportunity for a Travel Board hearing.  
That hearing having been held, this case was returned to the 
Board for appellate disposition.

The Veteran testified before an Acting Veterans Law Judge at an 
August 2006 hearing.  That individual left the Board before a 
decision was promulgated in the Veteran's case, so he was 
afforded another hearing before another Veterans Law Judge in 
December 2008.  That individual also left the Board.  The Veteran 
was therefore afforded an opportunity for a third hearing but he 
declined to have another hearing.  The transcripts of the August 
2006 and December 2008 hearings are of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he injured his back when a gas can 
exploded in December 1967 in Vietnam.  He alleged that he was 
thrown some distance down the side of a hill and rolled through 
barbed wire.  He contended that he was hospitalized for several 
weeks as a result of burn injuries from that explosion and that 
he also received treatment for his back at that time.  The 
Veteran's service treatment records do not show documentation of 
the gas can explosion or of the Veteran's hospitalization.  
However, the Veteran submitted a "Clinical Record Cover Sheet" 
that shows that he was injured on December 16, 1967 when a gas 
can exploded and that he was transferred from the 616th Medical 
Battalion to the 67th Evacuation Hospital for treatment in 
February 1968.  The Board also notes that during his hearing in 
December 2008, the Veteran made references to hospitalization at 
the Vung Son Hospital, the An Khe 85th Evac Hospital (spelled Ahn 
Kae in a letter from the Veteran) and the Qui Nhon 67th Hospital.  
The Veteran contends that records from this hospitalization would 
show that he was treated for his back at that time.  The Veteran 
also referenced the Bon Song Medical unit in an undated letter.  
The Board notes that records from inpatient hospitalizations are 
sometimes stored separately from other service treatment records.  
The record does not reflect that an attempt was made to obtain 
separately stored treatment records pertaining to this hospital 
stay.  Therefore, the Board finds that an attempt should be made 
to obtain these records.

Therefore, the Board finds that an attempt should be made to 
obtain these records.

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should contact all 
appropriate sources including the National 
Personnel Records Center to attempt to obtain 
records of inpatient hospital treatment of 
the Veteran at the 616th Medical Battalion 
from December 1967 to February 1968 as well 
as inpatient hospital treatment records 
pertaining to the Veteran from the 67th 
Evacuation Hospital beginning from February 
1968.  Any records from the Vung Son 
Hospital, the An Khe Hospital, Bon Song 
Medical unit and the Qui Nhon Hospital should 
also be requested.  The request must specify 
that any separately stored inpatient 
hospitalization records be obtained.  If 
records cannot be obtained, then the claims 
file should document the attempts that were 
made to obtain the records, and a formal 
finding that the records are unavailable 
should be made.  The Veteran should also be 
notified of VA's inability to obtain the 
records.

2.  If, and only if, additional records are 
found which show that the Veteran was treated 
in service for a back injury, then the 
Veteran should be afforded a new VA 
examination to determine the nature and 
etiology of his back disorder.  The examiner 
should provide an opinion as to whether it is 
at least as likely as not (at least 50 
percent likely) that the Veteran's current 
back disorder is related to a fall in service 
that occurred when a gas can exploded.  The 
examiner should provide a complete rationale 
for his or her opinion.  If the examiner 
cannot provide the requested opinion without 
undue speculation, then he or she should 
explain why this is the case.

3.  After completion of the above 
development, the Veteran's claim should be 
re-adjudicated.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


